     Case 3:18-cr-04224-CAB Document 36 Filed 11/05/18 PageID.88 Page 1 of 15



 1 ADAM L. BRAVERMAN
   United States Attorney
 2 MICHAEL A. DESHONG
   Assistant U.S. Attorney
 3 California Bar No. 301041
   Office of the U.S. Attorney
 4 880 Front Street, Room 6293
   San Diego, CA 92101-8893
 5 Tel: (619) 546-9290
   Email: michael.deshong@usdoj.gov
 6
 7 Attorneys for the Plaintiff
   UNITED STATES OF AMERICA
 8
 9                         UNITED STATES DISTRICT COURT
10                       SOUTHERN DISTRICT OF CALIFORNIA
11    UNITED STATES OF AMERICA,                Case No. 18-cr-4224-CAB
12                Plaintiff,      UNITED STATES’ RESPONSE IN
                                  OPPOSITION TO DEFENDANT’S
13        v.                      MOTION FOR DISCOVERY,
14    TREVON ANTONE LUCAS (1),    DISCLOSURE, PRESERVATION OF
                                  EVIDENCE; UNITED STATES’
15    DONOVAN ADONTAS CARTER (2), MOTIONS FOR RECIPROCAL
      KEVIN VANDALE CHANDLER (3), DISCOVERY AND LEAVE TO FILE
16    CENCLAIR MARIE FIELDS (4),  FURTHER MOTIONS
17
18                Defendants.                  Hearing Date: November 9, 2018
                                               Time:         10:30 a.m.
19
20
21         The United States of America, by and through its counsel, United States Attorney,
22 Adam L. Braverman, and Assistant United States Attorney, Michael A. Deshong, hereby
23 files its Response in Opposition to Defendant’s Motions for Discovery, Disclosure and
24 Preservation of Evidence, and United States’ Motions for Reciprocal Discovery and Leave
25 to File Further Motions.
26 //
27 //
28 //
     Case 3:18-cr-04224-CAB Document 36 Filed 11/05/18 PageID.89 Page 2 of 15



 1                                                          I
 2                                      STATEMENT OF THE CASE
 3         On September 28, 2018, the United States filed an Indictment charging (1) Trevon
 4 Antone Lucas (“LUCAS”) with distribution of fentanyl resulting in death, and charging
 5 LUCAS,          Donovan        Adontas       Carter     (“CARTER”),           Kevin       Vandale       Chandler
 6 (“CHANDLER”), and Cenclair Marie Fields (“FIELDS”) (collectively, the “Defendants”)
 7 with conspiracy to distribute and possess with the intent to distribute hydrocodone. On
 8 October 11, 2018, CARTER’s counsel filed a Motion for Discovery, Disclosure, and
 9 Preservation of Evidence. ECF No. 28. Counsel for LUCAS, FIELDS, and CHANDLER
10 subsequently joined CARTER’s motion. The Government’s response follows.
11         To date, the Government has produced voluminous discovery, including over 7,000
12 pages of photographs, reports, search warrant affidavits, and various subpoena responses.
13 Additionally, the Government has produced videos of all Defendants’ post-arrest
14 statements, surveillance footage from Shore Towers’ apartment complex, surveillance
15 footage from a Chevron gas station, and downloads of cell phones belonging to C.A.S.,
16 CARTER, and CHANDLER.
17                                                          II
18                                         STATEMENT OF FACTS 1
19 A.      OVERDOSE DEATH OF C.A.S. ON JUNE 29, 2018
20         1.        Background Information
21         In June of 2018, C.A.S. was living with his mother in a condo in the Shore Towers
22 complex, located at 2500 Torrey Pines Road in La Jolla, California. C.A.S. had been living
23 there since approximately June of 2017. At some point between June and September 2017,
24 C.A.S. began to communicate with LUCAS, primary regarding purchasing various types of
25 prescription pharmaceuticals, including Xanax, Norco, and Roxicodone pills. LUCAS
26 communicated with C.A.S. through a phone number assigned to him through a third-party
27
           1
28             This is a brief recitation of the facts for the purposes of this motion.
                                                                     United States’ Response in Opposition to Defendant’s
                                                            2        Discovery Motions; United States’ Discovery Motions
                                                                                                        18-CR-4224-CAB
     Case 3:18-cr-04224-CAB Document 36 Filed 11/05/18 PageID.90 Page 3 of 15



 1 application (i.e., not the primary phone number assigned to his phone). C.A.S. had LUCAS
 2 saved in his phone as “SD Norcs [slang for Norco pills].” LUCAS had C.A.S. saved in his
 3 phone as “SD SHORE TOWER” with two pill emojis in front of the text.
 4          2.      Communications Leading up to C.A.S.’s Death
 5          LUCAS and C.A.S. began discussing their final drug transaction almost two weeks
 6 before C.A.S.’s death. On June 16, 2018, LUCAS contacted C.A.S. via text message to ask
 7 if he wanted to purchase any prescription drugs. C.A.S. responded that he would be interested
 8 if LUCAS had “blues.”2 LUCAS and C.A.S. then had an ongoing conversation regarding the
 9 quantity of pills, the price per pill, and a physical description of the pills. This conversation
10 continued over two days (see excerpts below).
11    Date          Time           Sender        Message
      6/16/18       3:22 p.m.      LUCAS         Hey do you need anything let me know
12
      6/17/18       8:42 p.m.      C.A.S.        Sup bro. Thanks for heads up. Unless you got
13                                               blues im good bro
                    12:08 p.m.     LUCAS         How many blues are you looking for
14
                    3:21 p.m.      C.A.S.        15-20
15                  3:22 p.m.      LUCAS         They are 30 each
16                  7:14 p.m.      C.A.S.        Right on
                    7:17 p.m.      LUCAS         Did you want them
17                  7:58 p.m.      C.A.S.        Yeah. Was wondering which blues they were?
      6/18/18
18                  8:39 p.m.      LUCAS         Has M in a box 30 on the other side
                    9:00 p.m.      C.A.S.        Cool bro
19                  9:02 p.m.      C.A.S.        I just didn't want any misunderstandings about the
20                                               blues we had before. 3 I know it's a drive for you
                                                 homie
21                  9:07 p.m.      LUCAS         No these are much better
22          After this exchange, C.A.S. and LUCAS re-started their discussion on June 21 re-
23 confirmed the quantities and types of drugs C.A.S. wanted to purchase.
24
            2
25           “30s,” “blues,” or “Roxies” are all slang terms for pills for 30 mg oxycodone pills sold under the
   brand name Roxicodone. The pills themselves are blue with a “30” stamped on one side, which is why
26 they are often referred to as “blues” or “30s.” Roxy, a shortened version of the pill’s brand name, is also
   a surf clothing company. As a result, “board shorts” is also sometimes used as a coded reference to these
27 pills. 3
             After two prior transactions in September and October 2017, C.A.S. had complained that some
28 of the “blues” were severely chipped.
                                                                 United States’ Response in Opposition to Defendant’s
                                                         3       Discovery Motions; United States’ Discovery Motions
                                                                                                    18-CR-4224-CAB
     Case 3:18-cr-04224-CAB Document 36 Filed 11/05/18 PageID.91 Page 4 of 15



 1    Date         Time          Sender      Message
                   8:45 p.m.     C.A.S.      Come out for 5 [asking SD NORCS if he will
 2                                           drive to San Diego for a $500 transaction]
 3    6/21/18      9:01 p.m.     LUCAS       Yes
                   9:09 p.m.     C.A.S.      Ok for real
 4                 9:32 p.m.     LUCAS       All 30s or xanx too
 5                 9:35 p.m.     C.A.S.      15 30s 6-7xanx
 6           They attempted to set up a meeting for the following day, June 22, 2018, but were

 7 never able to actually meet. Either C.A.S. would fail to answer his phone when LUCAS was
 8 in San Diego or was unable to drive meet LUCAS because his car was in the shop. They
 9 ultimately decided they would meet the following week.
10       3.     Transaction on June 29, 2018 Between LUCAS and C.A.S.

11           On June 29, 2018, LUCAS followed up with C.A.S. and he told LUCAS he could

12 spend $200-250 and they agreed to meet around 10:00 p.m. that night.
    Date        Time         Sender      Message
13              12:17 p.m. LUCAS         I’ll be out there a little later today are you interested
14              3:54 p.m. C.A.S.         Right on. If your around I got bout 2 maybe 250$ I
                                         could drop
15 6/29/18
                3:56 p.m. LUCAS          Sounds good to me
16              3:59 p.m. C.A.S.         What time you thinking
                6:55 p.m. LUCAS          Around 10 boss
17
         A few hours later, LUCAS messaged C.A.S. to get his address and again confirm the
18
   number of pills that C.A.S. would be purchasing.
19
20    Date         Time          Sender         Message
                   9:32 p.m.     LUCAS          Send me your address boss
21                 9:33 p.m.     C.A.S.         2500 Torrey pines Rd 92037
22                              [additional messages coordinating time omitted]
23                 11:08 p.m.    LUCAS          I can throw in an extra 4 for 100 if you want
                   11:12 p.m.    C.A.S.         I only got 240 so 9 for 240?
24    6/29/18      11:13 p.m.    LUCAS          Yeah
25                 11:14 p.m.    C.A.S.         K, how long now cause close to snoozing
                                                bro?
26                 11:19 p.m.    C.A.S.         ??
27                 11:21 p.m.    LUCAS          I’m here
                   11:23 p.m.    C.A.S.         K. Coming down bro
28
                                                           United States’ Response in Opposition to Defendant’s
                                                   4       Discovery Motions; United States’ Discovery Motions
                                                                                              18-CR-4224-CAB
     Case 3:18-cr-04224-CAB Document 36 Filed 11/05/18 PageID.92 Page 5 of 15



 1         At 11:24 p.m., security camera footage from C.A.S.’s building shows him getting off
 2 the elevator in the lobby, and walking towards the front entrance. At the same time, the
 3 parking lot camera shows a dark sedan pull into the lot and park. Almost immediately after
 4 the dark sedan parks, C.A.S. can be seen walking across the parking lot towards the dark
 5 sedan and an individual walks from the direction of the sedan to greet him. The entire
 6 transaction only takes approximately sixty seconds before C.A.S. can be seen walking back
 7 towards the building.
 8         Less than fifteen minutes after this exchange, at around 11:42 p.m., C.A.S. messaged
 9 LUCAS: “Cool those legit, thanks.” This message was the last time anyone heard from C.A.S.
10         4.     Discovery of C.A.S.’s Body
11         On Saturday, June 30, at some point before 8:00 a.m., C.A.S.’s mother woke up and
12 walked to the kitchen. On the way, she noticed the door to C.A.S.’s room was slightly ajar
13 and the light was on. This caused her concern because he should have already left for his job
14 at Greens Please, a smoothie place in Poway. She walked into the room and found C.A.S.
15 sitting in his desk chair slumped over to one side so severely that his head was almost touching
16 the ground. His face was dark and purple—as if it were bruised. He was cold. There was a
17 line of white powder on his desk with a curled twenty-dollar bill next to it. C.A.S. was
18 clutching his driver’s license in his hand.
19         At approximately 8:08 a.m., C.A.S.’s mother called 911. The dispatcher told her to
20 move C.A.S. to the floor and begin CPR. She tried to move him to the floor, but he was so
21 stiff he became tangled in the chair and fell to the ground. She did not even attempt CPR
22 because it was apparent he was dead.
23         5.     Medical Examiner’s Report
24         Dr. Abubakr A. Marzouk, M.D., Deputy Medical Examiner, conducted an autopsy on
25 C.A.S. on July 1, 2018. Dr. Marzouk concluded that C.A.S. died of fentanyl intoxication. The
26 toxicology      screen   was     positive     for       fentanyl,    4-Aminoantipyrine,            and      4-
27 Methylaminoantipyrine. 4-Methylaminoantipyrine is a metabolite of dipyrone, one of the
28
                                                               United States’ Response in Opposition to Defendant’s
                                                       5       Discovery Motions; United States’ Discovery Motions
                                                                                                  18-CR-4224-CAB
     Case 3:18-cr-04224-CAB Document 36 Filed 11/05/18 PageID.93 Page 6 of 15



 1 substances found in the line of powder on C.A.S.’s desk. Dr. Marzouk did not find any
 2 evidence of trauma or other significant natural disease.
 3 B.      DEFENDANTS’ ARREST ON JULY 3, 2018
 4         1.    Agents Order More Drugs from C.A.S.’s Cell Phone
 5         On July 2, 2018, agents obtained a state search warrant authorizing them to search and
 6 utilize C.A.S.’s cell phone. Pursuant to this warrant, agents used C.A.S.’s cell phone to
 7 contact LUCAS. They asked LUCAS if he was “around here” and said they would have “450
 8 to drop” the following day.
 9         On July 3, 2018, at approximately 9:54 a.m., agents messaged LUCAS to say they
10 were ready. He responded that he had “7 30s right now” and asked if they wanted him “to
11 give you xanx the rest or norcos ?” The agents responded they would “[t]ake the 7 rest in
12 bars.” After some additional back and forth regarding when they would meet, LUCAS
13 messaged that he was “15 mins away” at approximately 6:53 p.m. At around 7:16 p.m., he
14 followed up to say he was “[h]ere.” At no point during the conversation did agents provide
15 LUCAS with C.A.S.’s address nor did he ever ask for it.
16         At around the same time, a black Kia Optima sedan pulled in to the Shore Towers
17 parking lot. When the Kia Optima came to a stop in the Shore Towers parking lot, a marked
18 San Diego Police Department vehicle, along with DEA agents from the Narcotics Task
19 Force, approached the Kia Optima and removed the four occupants. These four occupants
20 are the Targets: (1) LUCAS (front passenger seat), (2) FIELDS (driver), (3) CHANDLER
21 (rear driver-side seat), and (4) CARTER (rear passenger-side seat). The Kia was brand new
22 with dealer plates and a temporary registration under FIELDS’s name.
23         Upon searching the Kia, agents discovered that drugs and money surrounded
24 LUCAS’s seat. First, there was a plastic bag containing seven 30 mg Roxicodone pills and
25 approximately two dozen suspected Xanax pills in the glove box. Second, there was
26 another plastic bag containing approximately three dozen suspected Xanax pills in an
27
28
                                                         United States’ Response in Opposition to Defendant’s
                                                  6      Discovery Motions; United States’ Discovery Motions
                                                                                            18-CR-4224-CAB
     Case 3:18-cr-04224-CAB Document 36 Filed 11/05/18 PageID.94 Page 7 of 15



 1 Angry Orchard cider box on the front passenger seat floor. Third, after removing LUCAS
 2 from the Kia, agents found $1,247 on the ground just below the front passenger door.
 3         Agents also found a bottle containing twenty-nine (29) generic Norco (hydrocodone)
 4 pills sitting in the middle floor of the back seat. These pills were in a prescription bottle that
 5 had the patient’s name scratched off the bottle. Agents later contacted the pharmacy that
 6 dispensed these pills and learned that they were prescribed to CARTER’s mother.
 7         Finally, agents recovered five cell phones from the vehicle. Each occupant claimed
 8 ownership of one cell phone, but all denied ownership of a white iPhone that had been used
 9 to communicate with C.A.S. LUCAS specifically denied ownership of the white iPhone and
10 denied that his fingerprint would unlock it. Both of these statements proved to be lies. Agents
11 obtained a state search warrant authorizing them to place LUCAS’s fingers on the iPhone’s
12 sensor. After several attempts, agents were able to successfully unlock the white iPhone with
13 LUCAS’s fingerprint. In addition, the iPhone’s “device info” screen identified it was
14 “Trevon’s iPhone” and the Apple ID was under the name “Trevon Lucas.”
15         2.     Analysis of CHANDLER’S Cell Phone
16         CHANDLER had two numbers for LUCAS saved as contacts in his phone. First, he
17 had 909-372-6405 saved as “Tre Tha Shoe God.” Agents confirmed this was the number for
18 LUCAS’s white iPhone.4 Second, he had 909-737-8441 saved as “Tre Other Phone.” This
19 was the number for LUCAS’s black iPhone. CHANDLER also had seven other contacts that
20 appeared to be based on the name Tre or Trevon (e.g., Tray, Tre D, Tre Day, Tre Tha Locc,
21 etc.). None of these numbers have been connected to LUCAS.
22         CHANDLER’s phone revealed numerous instances where he actively participated in
23 LUCAS’s drug dealing endeavors. CHANDLER appears to have referred customers to
24 LUCAS, met customers on LUCAS’s behalf when he was not available, and assisted LUCAS
25 in finding sources for certain pills. For example, in August 2017, when LUCAS received
26
           4
27         This is not the number that LUCAS used to communicate with C.A.S. LUCAS communicated
   with C.A.S. through 909-734-1413. LUCAS used an application on the white iPhone, “Textfree,” to
28 communicate with C.A.S. without providing his actual phone number.
                                                           United States’ Response in Opposition to Defendant’s
                                                    7      Discovery Motions; United States’ Discovery Motions
                                                                                              18-CR-4224-CAB
     Case 3:18-cr-04224-CAB Document 36 Filed 11/05/18 PageID.95 Page 8 of 15



 1 notification from Craigslist that his posting had been flagged and referred to DEA, LUCAS
 2 took a screenshot and sent it to CHANDLER. CHANDLER told LUCAS that if he forwarded
 3 him the email, he would put his phone on “private” mode and click on it to investigate. When
 4 LUCAS told him he had already deleted it, CHANDLER advised him to “delete it out yo
 5 trash too.”
 6         On the evening of June 29, 2018, someone saved as “Kory” in CHANDLER’s phone
 7 sent a text message in a group chat with CHANDLER and LUCAS asking “[w]hat y’all doin.”
 8 At around 11:42 p.m.—almost immediately after the sale to C.A.S.—LUCAS responded in
 9 the group chat indicating that he was “[o]n my way from sd.”
10         3.    Analysis of CARTER’s Cell Phone
11           CARTER’s phone also had communications with both of LUCAS’s numbers, but
12 neither one is saved in his contacts. The communications between CARTER and LUCAS
13 also reflect CARTER providing various forms of assistance to LUCAS as he purchased and
14 re-sold drugs, including acting as muscle. For example, on June 22, 2018, at approximately
15 10:52 a.m., LUCAS messaged CARTER a screenshot of a female’s Instagram page that
16 included a photo of two bottles of Promethazine cough syrup. LUCAS asked if CARTER
17 knew the woman in the pictures and if the bottles of Promethazine looked real. He told
18 CARTER she was asking for $600 per bottle and he thought it sounded too good to be true.
19 Finally, he asked CARTER to “[g]o with me later bring a piece [firearm] to cause ion trust
20 the butch never seen her.” CARTER responded “[w]hat time.”
21         Further, on June 29, the day LUCAS sold C.A.S. the pills that killed him, LUCAS
22 told CARTER at around 2:13 p.m. that he was going to “[s]lide to hemet for 850 come back
23 than go to sd for 1500.”
24         CARTER also implicated FIELDS in selling prescription drugs. On June 29, 2018,
25 CARTER told LUCAS he needed money and LUCAS offered him some Norcos for $3.00
26 per pill. LUCAS then told CARTER that “Suite [FIELDS] mom got em and I get em from
27 her all the time but you can grab em it’s at least 90.” Then on July 3, 2018, before the group
28
                                                         United States’ Response in Opposition to Defendant’s
                                                  8      Discovery Motions; United States’ Discovery Motions
                                                                                            18-CR-4224-CAB
     Case 3:18-cr-04224-CAB Document 36 Filed 11/05/18 PageID.96 Page 9 of 15



 1 left, CARTER messaged FIELDS directly at approximately 1:52 p.m. to tell her that he was
 2 “[f]inna go sell these norcos.”
 3                                             III
 4      RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL
 5         The Government acknowledges and recognizes its continuing obligation to disclose
 6 exculpatory evidence and discovery as required by Brady v. Maryland, 373 U.S. 83 (1963),
 7 Giglio v. United States, 405 U.S. 150 (1972), Jencks Act and Rules 12 and 16 of the Federal
 8 Rules of Criminal Procedure, and will abide by their dictates. To the extent Defendants’
 9 Motion to Compel Discovery seeks information beyond the scope of these obligations, the
10 Government opposes such requests.
11 A.      DEFENDANTS’ STATEMENTS
12         Pursuant to Rule 16(a)(1)(A) of the Federal Rules of Criminal Procedure, the
13 Government has and will continue to make available for inspection, copying or
14 photographing, any relevant written or recorded statements made by Defendants, or copies
15 thereof, within the possession, custody, or control of the Government, the existence of
16 which is known, or by the exercise of due diligence may become known, to the attorney
17 for the Government and that are relevant to the crime charged; that portion of any written
18 record containing the substance of any relevant oral statement made by Defendants whether
19 before or after arrest in response to interrogation by any person then known to Defendants
20 to be a Government agent; and recorded testimony of Defendants before a grand jury which
21 relates to the offense charged. The Government has produced audio/video recordings of all
22 four Defendants’ responses to routine booking questions, Miranda warnings, and, if
23 applicable, their post-arrest statements.
24 B.      ARREST REPORTS, NOTES, DISPATCH TAPES, AND AUDIO/VIDEO
           RECORDINGS
25
26         Defendants request arrest reports, rough notes, and dispatch tapes. Defendants have
27 requested notes and rough notes relating to the investigation. Defendants are not entitled
28
                                                       United States’ Response in Opposition to Defendant’s
                                                9      Discovery Motions; United States’ Discovery Motions
                                                                                          18-CR-4224-CAB
     Case 3:18-cr-04224-CAB Document 36 Filed 11/05/18 PageID.97 Page 10 of 15



 1 to rough notes taken during statements to arresting officers. See Palermo v. United States,
 2 360 U.S. 343, 355 n.12 (1959); United States v. Alvarez, 86 F.3d 901, 904 n.2 (9th Cir.
 3 1996). Nonetheless, the United States will take steps to preserve such rough notes.
 4 Similarly, they are not entitled to an order directing the Government to make and produce
 5 a transcript of the statements. See United States v. Zavala, 839 F.2d 523, 528 (9th Cir.
 6 1988). The United States has produced reports of Defendants’ arrests
 7 C.      EXCULPATORY INFORMATION
 8         The Government acknowledges and recognizes its continuing obligation to disclose
 9 exculpatory evidence and discovery as required by Brady v. Maryland, 373 U.S. 83 (1963),
10 Giglio v. United States, 405 U.S. 150 (1972), Jencks Act and Rules 12 and 16 of the Federal
11 Rules of Criminal Procedure, and will abide by their dictates. To the extent Defendants’
12 Motion to Compel Discovery seeks information beyond the scope of these obligations, the
13 Government opposes such requests.
14 D.      REQUEST FOR CRIMINAL RECORD, PRIOR BAD ACTS, AND NOTICE
           UNDER FRE 404(b)
15
16         Pursuant to Rule 16(a)(1)(D), Fed. R. Crim. P., the Government has furnished
17 Defendants with a copy of any prior criminal record, namely, a rap sheet. The Government
18 will disclose in advance of trial the general nature of other crimes, wrongs, or acts of
19 Defendants that it intends to introduce at trial pursuant to Rule 404(b) of the Federal Rules
20 of Evidence. The Government agrees to disclose this information one week prior to trial.
21         The Government objects to Defendants’ request for notice of conduct that may be
22 used as impeachment under Federal Rule of Evidence 608(b). This request is inappropriate
23 to the extent that Rule 608(b) does not require notice regarding the use of such information
24 and Defendants has not identified any prospective witnesses.
25 E.      OTHER DOCUMENTS AND PHYSICAL EVIDENCE
26         Pursuant to Rule 16(a)(1)(E) of the Federal Rules of Criminal Procedure, the
27 Government has and will continue to permit Defendants to inspect and copy or photograph
28
                                                         United States’ Response in Opposition to Defendant’s
                                                 10      Discovery Motions; United States’ Discovery Motions
                                                                                            18-CR-4224-CAB
     Case 3:18-cr-04224-CAB Document 36 Filed 11/05/18 PageID.98 Page 11 of 15



 1 books, papers, documents, photographs, tangible objects, buildings or places, or copies or
 2 portions thereof, that are within the possession, custody or control of the Government, and
 3 that are material to the preparation of Defendants’ defense or are intended for use by the
 4 Government as evidence during its case-in-chief at trial, or were obtained from or belong
 5 to Defendants.
 6 F.      WITNESS DISCOVERY
 7         The Government is aware of its duty under Giglio v. United States, 405 U.S. 150
 8 (1972), and will disclose the terms of all agreements (or any other inducements) with
 9 cooperating witnesses or Defendants, if any are entered into, at the time that the identities
10 of these individuals is revealed. Specifically, in this regard, the Government will turn over
11 plea agreements, cooperating individual agreements, and payments for information,
12 services and/or expenses.
13         The Government will disclose any record of prior criminal convictions, if any, that
14 could be used to impeach a Government witness prior to any such witness's testimony.
15 However, the Government is under no obligation to turn over the criminal records of all
16 witnesses. United States v. Taylor, 542 F.2d 1023, 1026 (8th Cir. 1976), cert. denied, 429
17 U.S. 1074 (1977). When disclosing such information, disclosure need only extend to
18 witnesses that the Government intends to call in its case-in-chief. Matylinsky v. Budge, 577
19 F.3d 1083, 1094 (9th Cir. 2009) (citing United States v. Gering, 716 F.2d 615, 621 (9th
20 Cir. 1983)); United States v. Angelini, 607 F.2d 1305, 1309 (9th Cir. 1979).
21         The Government will provide a description of the prior bad acts, if any exist, of the
22 Government’s witnesses pursuant to Federal Rule of Evidence 608(b) to the extent that the
23 information within the Government's possession reasonably relates to the credibility of a
24 witness.
25         Defendants has requested information regarding prospective witnesses and
26 individuals the United States does not intend to call. The United States will comply with
27 its obligation under with Brady, Giglio, and Henthorn and will provide any relevant
28
                                                         United States’ Response in Opposition to Defendant’s
                                                 11      Discovery Motions; United States’ Discovery Motions
                                                                                            18-CR-4224-CAB
     Case 3:18-cr-04224-CAB Document 36 Filed 11/05/18 PageID.99 Page 12 of 15



 1 materials for witnesses it intends to call in its case-in-chief at a later date, if any are found.
 2 However, Defendants have no right to any of this information merely because an individual
 3 is a prospective witness and has absolutely no right to this information for individuals the
 4 United States does not intend to call for its case-in-chief.
 5         Defendants “requests the name and last known address of each prospective
 6 government witness.” The United States will provide a list of witness names in its trial
 7 memorandum. At this time, the United States only anticipates calling law enforcement
 8 witnesses. Their work addresses are publicly available.
 9 G.      EXPERT WITNESSES
10         Pursuant to Rule 16(a)(1)(G) of the Federal Rules of Criminal Procedure, the
11 Government will provide Defendants with a written summary of testimony of all experts
12 that the Government intends to introduce under Rules 702, 703, and 705 of the Federal
13 Rules of Evidence. The Government will provide such information a reasonable time in
14 advance of trial.
15 H.      RESIDUAL REQUEST
16         The Government acknowledges and recognizes its continuing obligation to disclose
17 exculpatory evidence and discovery as required by Brady v. Maryland, 373 U.S. 83 (1963),
18 Giglio v. United States, 405 U.S. 150 (1972), Jencks Act and Rules 12 and 16 of the Federal
19 Rules of Criminal Procedure, and will abide by their dictates.
20 I.      PRESERVATION OF EVIDENCE
21         Defendants request the preservation of evidence. The United States has already
22 provided audio/video recordings of Defendants’ arrest and the seized drugs have been sent
23 to a lab for testing (and are therefore also being preserved). If there is any other specific
24 physical evidence for which Defendants seek preservation, he should specifically articulate
25 the item he would like preserved, so that the United States may act upon it.
26 //
27 //
28
                                                           United States’ Response in Opposition to Defendant’s
                                                   12      Discovery Motions; United States’ Discovery Motions
                                                                                              18-CR-4224-CAB
     Case 3:18-cr-04224-CAB Document 36 Filed 11/05/18 PageID.100 Page 13 of 15



 1                                               IV
 2                       MOTION FOR RECIPROCAL DISCOVERY
 3          The Court should also order Defendants to produce reciprocal discovery. Thus far,
 4 the United States has produced discovery in accordance with applicable rules and law, and
 5 the United States will continue to adhere to its discovery obligations. The discovery
 6 provided includes documents and objects which are discoverable under Federal Rule of
 7 Criminal Procedure (FRCP) 16(a)(1)(E). Consequently, the United States is entitled to
 8 discover from defendant any books, papers, documents, data, photographs, tangible
 9 objects, buildings, or places, or copies or portions of any of these items, that are in
10 defendant’s possession, custody, or control and which Defendants intend to use in
11 Defendants’ case-in-chief. See Fed. R. Crim. P. 16(b)(1)(A).
12          The United States further requests that it be permitted to inspect and copy or
13 photograph any results or reports of physical or mental examinations and of scientific tests
14 or experiments made in connection with this case, which are in the possession or control
15 of Defendants, which Defendants intend to introduce as evidence-in-chief at the trial, or
16 which were prepared by a witness whom defendant intends to call as a witness. Because
17 the United States will comply with defendant’s requests for delivery of reports of
18 examinations, the United States is entitled to the items listed above under Rule 16(b)(1).
19 The United States further requests a written summary of the names, anticipated testimony,
20 and bases for opinions of experts defendant intends to call at trial under Federal Rules of
21 Evidence 702, 703, and 705.
22          The United States also requests that the Court make such order as it deems necessary
23 under Rule 16(d)(1) and (2) to ensure that the United States receives the discovery to which
24 it is entitled.
25          FRCP 26.2 requires the production of prior statements of all witnesses, except
26 defendant. Rule 26.2 thus provides for the reciprocal production of Jencks statements. The
27 time frame established by the Rule requires the statement to be provided after the witness
28
                                                         United States’ Response in Opposition to Defendant’s
                                                 13      Discovery Motions; United States’ Discovery Motions
                                                                                            18-CR-4224-CAB
     Case 3:18-cr-04224-CAB Document 36 Filed 11/05/18 PageID.101 Page 14 of 15



 1 has testified, as in the Jencks Act. Therefore, the United States hereby requests that
 2 defendant be ordered to supply all prior statements of defense witnesses by a reasonable
 3 date before trial to be set by the Court. This order should include any form these statements
 4 are memorialized in, including, but not limited to, tape recordings, handwritten or typed
 5 notes or reports.
 6                                                 V
 7                 MOTION FOR LEAVE TO FILE FURTHER MOTIONS
 8          Finally, the United States respectfully requests the opportunity to file further motions
 9 should new information or legal issues arise.
10                                                 VI
11                                         CONCLUSION
12          For the foregoing reasons, the United States requests the Court deny Defendant’s
13 Motions for Discovery, Disclosure, and Preservation of Evidencie, and grant the
14 Government’s Motions for Reciprocal Discovery and Leave to File Further Motions.
15
16 DATED: November 5, 2018                          Respectfully submitted,
17                                                  ADAM L. BRAVERMAN
18                                                  United States Attorney
19
                                                    /s/ Michael A. Deshong
20                                                  MICHAEL A. DESHONG
                                                    Assistant United States Attorney
21
22
23
24
25
26
27
28
                                                           United States’ Response in Opposition to Defendant’s
                                                   14      Discovery Motions; United States’ Discovery Motions
                                                                                              18-CR-4224-CAB
     Case 3:18-cr-04224-CAB Document 36 Filed 11/05/18 PageID.102 Page 15 of 15



 1
 2
                                UNITED STATES DISTRICT COURT
 3
                           SOUTHERN DISTRICT OF CALIFORNIA
 4
 5
       UNITED STATES OF AMERICA,                  Case No. 18-cr-4224-CAB
 6
                   Plaintiff,
 7                                                CERTIFICATE OF SERVICE
             v.
 8
 9     TREVON ANTONE LUCAS (1),
       DONOVAN ADONTAS CARTER (2),
10
       KEVIN VANDALE CHANDLER (3),
11     CENCLAIR MARIE FIELDS (4),
12
                   Defendant.
13
14          IT IS HEREBY CERTIFIED THAT:
15          I, Michael A. Deshong, am a citizen of the United States and am at least eighteen
16 years of age. My business address is 880 Front Street, Room 6293, San Diego, California
17 92101-8893.
18          I am not a party to the above-entitled action. I have caused service of the attached
19 document, on the following parties by electronically filing the foregoing with the Clerk of
20 the District Court using its ECF System, which electronically notifies them.
21          Keith Rutman, Esq., Attorney for LUCAS (1)
22          Lupe Rodriguez, Esq., Attorney for CARTER (2)
23          Nathan Feneis, Esq., Attorney for CHANDLER (3)
24          Danielle Iredale, Esq., Attorney for FIELDS (4)
25          I declare under penalty of perjury that the foregoing is true and correct.
26          Executed on November 5, 2018
27                                                  /s/ Michael A. Deshong
                                                    MICHAEL A. DESHONG
28                                                  Assistant United States Attorney
